GRIFFIN, P. J.
I dissent. The evidence in the instant case conclusively shows that at the time of the injury complained of and for which he asks damages, plaintiff and respondent was not, and by no stretch of the imagination could he be considered as being “in the service of the ship,” but was upon his own business and pleasure remote from the vicinity of the ship. In such circumstances I believe we are bound by the decisions of the federal courts cited by respondent in which, without presently analyzing them, it is held, under facts much more favorable to the claimants in those cases than the facts shown in the present ease that there was no liability.
It is not my understanding of our decision in Moss v. Alaska Packers’ Association, Number 1665 of our record, that it stands as authority for the recovery of damages in every case where a seaman, whatever his capacity, is injured without fault on his part, while on shore leave. The Aguilar case, upon which we mainly relied in our decision in the Moss case, and cited now in the main opinion, does not so hold and is careful in its language to limit its holding to the particular facts of the case before the court. The liability of the ship owner for injury and damage is confined to such injury and damage as is suffered by the seaman while in the service of the ship.
In the instant case there is not, in my opinion, shown the remotest connection in that respect and for that reason I believe the judgment appealed from should be reversed.